    Case 19-30923-hdh11 Doc 793 Filed 07/15/19                         Entered 07/15/19 17:15:12              Page 1 of 21




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 15, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

         In re:                                                  §         Chapter 11
                                                                 §
         PHI, Inc., et al.1                                      §         Case No. 19-30923-hdh11
                                                                 §
                                     Debtors.                    §         (Jointly Administered)

                                 FINAL ORDER AUTHORIZING USE OF
                          CASH COLLATERAL AND GRANTING RELATED RELIEF

                  This matter coming before this Court on the Motion of the Debtors for Interim and Final

     Orders Authorizing Use of Cash Collateral and Granting Related Relief (the “Motion”), 2 filed by

     the above-captioned debtors (collectively, the “Debtors”); the Court having reviewed the Motion,

     and the First Day Declaration and having considered the statements of counsel and the evidence

     adduced with respect to the Motion at an interim hearing on the Motion held on May 13, 2019

     (the “Interim Hearing”) and at the final hearing on the Motion held on July 11, 2019 (the “Final


     1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
                  identification number, are: PHI, Inc. (5707), PHI Air Medical, LLC (4705), AM Equity Holdings, L.L.C.
                  (0730), PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and
                  the mailing address for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.
     2
                  Capitalized terms used but not defined herein shall have the meanings given to such terms in the Motion.
Case 19-30923-hdh11 Doc 793 Filed 07/15/19            Entered 07/15/19 17:15:12         Page 2 of 21



 Hearing”); and the Court having entered an interim order on May 16, 2019 authorizing use of cash

 collateral on an interim basis and granting adequate protection [Docket No. 482] (the “Interim

 Order”); the Court having entered a stipulation and agreed order on June 21, 2019 amending the

 Interim Order [Docket No. 711]; the Court having found that notice of the Motion and the Final

 Hearing was adequate and appropriate under the circumstances; all objections to the entry of this

 Final Order having been withdrawn, resolved or overruled by the Court; and the Court having

 determined that the legal and factual bases set forth in the Motion and the First Day Declaration

 and at the Interim Hearing and Final Hearing establish just cause for the relief granted herein;

        THE COURT HEREBY FINDS:

        A.      On March 14, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are continuing to manage

 and operate their businesses and properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. The U.S. Trustee appointed the Creditors’ Committee on March 25,

 2019 and appointed the Equity Committee on April 25, 2019. As of the date hereof, no trustee or

 examiner has been appointed in these chapter 11 cases. This Court has core jurisdiction over this

 matter pursuant to 28 U.S.C. §§ 157(b) and 1334. Venue of this proceeding and the Motion is

 proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      On June 5, 2019, the Debtors, the Creditors’ Committee, Thirty Two, L.L.C., and

 Delaware Trust Company, solely in its capacity as indenture trustee for the Debtors’ unsecured

 5.25% senior notes, entered into a Settlement Plan Term Sheet (the “Settlement Term Sheet”), a

 copy of which was filed as Exhibit A to the Stipulation Regarding Matters to be Resolved Pursuant

 to Bankruptcy Rule 9019 [Docket No. 624].




                                                  2
Case 19-30923-hdh11 Doc 793 Filed 07/15/19               Entered 07/15/19 17:15:12       Page 3 of 21



        C.          Without prejudice to the rights of parties in interest as set forth in paragraph 9

 below, the Debtors admit, stipulate, acknowledge and agree that:

               i.          On September 18, 2013, PHI, Inc., as borrower, and certain subsidiary

 guarantors, entered into that certain Second Amended and Restated Loan Agreement, under

 which Whitney Bank, as lender, agreed to provide PHI, Inc. with a secured revolving line of credit

 in the aggregate principal amount of $150 million (the “Whitney Loan”). On September 28, 2018,

 PHI, Inc., as borrower, entered into that certain term loan agreement (as amended, restated,

 supplemented or otherwise modified from time to time, the “Prepetition Working Capital Loan

 Agreement”) with Thirty Two, L.L.C., as lender (the “Prepetition Working Capital Secured

 Lender”), pursuant to which the Prepetition Working Capital Secured Lender made a term loan

 in the aggregate principal amount of $130 million, the proceeds of which refinanced the Whitney

 Loan in full. PHI, Inc.’s obligations under the Prepetition Working Capital Loan Agreement and

 all agreements and documents delivered pursuant thereto or in connection therewith, including,

 but not limited to, any and all collateral and security documents (each as amended, restated,

 supplemented or otherwise modified, the “Prepetition Working Capital Loan Documents”) are

 guaranteed by Debtors PHI Air Medical, L.L.C. and PHI Tech Services, Inc. (together,

 the “Prepetition Working Capital Guarantors”).

              ii.          As of the Petition Date, PHI, Inc. and the Prepetition Working Capital

 Guarantors (singularly, an “Obligor” and, collectively, the “Obligors”) were each jointly and

 severally indebted and liable to the Prepetition Working Capital Secured Lender in respect of the

 Prepetition Working Capital Loan Documents (the “Thirty Two Claim”) in the amount of

 $130,000,000, plus accrued and unpaid interest as of the Petition Date; provided, however, that,

 pursuant to the Settlement Term Sheet, on the Plan Effective Date (as defined in the Settlement



                                                    3
Case 19-30923-hdh11 Doc 793 Filed 07/15/19            Entered 07/15/19 17:15:12        Page 4 of 21



 Term Sheet), the Thirty Two Claim will be an allowed secured claim in the amount of

 $132,250,000, which amount shall be deemed to include any and all accrued interest, fees

 (including, without limitation, professional fees), and/or expenses, in each case, whether or not

 paid by the Debtors prior to the Plan Effective Date in connection with any order of the Court,

 including pursuant to the Interim Order and this Final Order.

             iii.      The Obligors’ obligations under the Prepetition Working Capital Loan

 Documents are secured by first priority, valid, binding, perfected and enforceable liens and

 security interests granted by each Obligor upon and in all Inventory, Accounts, and Spare Parts (as

 each such term is defined in the Prepetition Working Capital Loan Documents) located in the

 United States, but excluding the O&G Aircraft Spare Parts (as defined in that certain Intercreditor

 Agreement, dated March 13, 2019 between the Prepetition Working Capital Secured Lender and

 Blue Torch Capital LP (“Blue Torch”) (as amended, restated, supplemented or otherwise modified,

 the “Intercreditor Agreement”), and all interest, income, fruits, returns, accessions, profits,

 products and proceeds of any of the foregoing (collectively, the “Working Capital Priority

 Collateral”). The Prepetition Working Capital Loan Documents provided that the lien granted on

 the Working Capital Priority Collateral extended to property later acquired by the Obligors,

 including any property added to or substituted for any of the foregoing. Pursuant to the

 Intercreditor Agreement, the Prepetition Working Capital Lender subordinated its first lien in the

 O&G Aircraft Spare Parts in favor of Blue Torch. Pursuant to that certain Second Lien Aircraft

 Security Agreement, dated March 13, 2019, the Obligors’ obligations under the Prepetition

 Working Capital Loan Documents are also secured by second priority, valid, binding, perfected

 and enforceable liens and security interests granted by each Obligor upon and in the Collateral (as




                                                 4
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 5 of 21



 defined in the Second Lien Aircraft Security Agreement), subject to the Obligations Cap (as

 defined in the Second Lien Aircraft Security Agreement).

             iv.        On March 13, 2019, PHI, Inc., as borrower; the other Debtors, as

 guarantors; Blue Torch, as agent; and the lenders party thereto (collectively, the “Aircraft Lenders”

 and, together with Blue Torch and the Prepetition Working Capital Secured Lender,

 the “Prepetition Secured Parties”), entered into that certain Loan Agreement (as amended, restated,

 supplemented or otherwise modified from time to time, the “Aircraft Loan Agreement” and,

 together with all agreements and documents delivered pursuant thereto or in connection therewith,

 including, but not limited to, any and all collateral and security documents, each as amended,

 restated, supplemented or otherwise modified, the “Blue Torch Loan Documents” and, together

 with the Prepetition Working Capital Loan Documents, the “Prepetition Secured Debt

 Documents”), pursuant to which the Aircraft Lenders provided a term loan to the Debtors in the

 aggregate amount of $70 million.

              v.        As of the Petition Date, each of the Debtors were jointly and severally

 indebted and liable to the Aircraft Lenders in respect of the Blue Torch Loan Documents in the

 amount of $70,000,000, plus accrued and unpaid interest as of the Petition Date.

             vi.        The Debtors’ obligations under the Blue Torch Loan Documents are

 secured by (a) first priority, valid, binding, perfected and enforceable liens and security interests

 granted by each Debtor upon and in all the Aircraft Priority Collateral (as defined in the

 Intercreditor Agreement) and (b) second priority, valid, binding, perfected and enforceable liens

 and security interests granted by each Debtor upon and in the Working Capital Priority Collateral.

             vii.       All of the Debtors’ cash, including the cash in its deposit accounts, wherever

 located, that constitutes proceeds of Working Capital Priority Collateral and Aircraft Priority



                                                  5
Case 19-30923-hdh11 Doc 793 Filed 07/15/19                 Entered 07/15/19 17:15:12        Page 6 of 21



 Collateral (together with the Working Capital Priority Collateral, the “Prepetition Collateral”),

 constitutes the cash collateral (as such term is defined in section 363(a) of the Bankruptcy Code)

 (“Cash Collateral”) of the Prepetition Secured Parties. The funds advanced by Blue Torch under

 the terms of the Blue Torch Loan Documents do not constitute Cash Collateral.

             viii.          As of the Petition Date, (i) the aggregate value of the Working Capital

 Priority Collateral exceeds the amounts outstanding under the Prepetition Working Capital Loan

 Documents and (ii) the aggregate value of the Aircraft Priority Collateral exceeds the amounts

 outstanding under the Blue Torch Loan Documents (together with the amounts outstanding under

 the Prepetition Working Capital Loan Documents, the “Prepetition Secured Obligations”).

              ix.           The foregoing paragraphs C.i through C.viii are collectively referred to

 herein as the “Debtors’ Stipulations.”

        D.           Subject only to the rights granted to certain parties contained in paragraph 9, each

 of the Debtors and the Debtors’ estates, on its own behalf and on behalf of its past, present, and

 future predecessors, successors, heirs, subsidiaries, and assigns hereby to the maximum extent

 permitted by applicable law, unconditionally, irrevocably, and forever fully release, remise, acquit,

 relinquish, waive, and discharge each of the Prepetition Secured Parties, and each of their

 respective former, current, or future officers, employees, directors, agents, representatives, owners,

 members, partners, financial advisors, legal advisors, shareholders, managers, consultants,

 accountants, attorneys, affiliates, and predecessors in interest, in each case, in their respective

 capacities as such (collectively, the “Released Parties”), of and from any and all claims, demands,

 liabilities, responsibilities, disputes, remedies, objections, challenges, defenses, counterclaims,

 setoff rights, rights to subordinate, recoupment, causes of action, indebtedness and obligations,

 rights, assertions, allegations, actions, suits, controversies, proceedings, losses, damages, injuries,



                                                      6
Case 19-30923-hdh11 Doc 793 Filed 07/15/19                Entered 07/15/19 17:15:12          Page 7 of 21



 attorneys’ fees, costs, expenses, or judgments of every type, whether known, unknown, asserted,

 unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened

 (collectively, “Claims”), including, without limitation, all legal and equitable theories of recovery,

 arising under common law, statute or regulation or by contract, of every nature and description

 that exist on the date hereof arising out of, relating to, or in connection with the Debtors, this Final

 Order, any of the Prepetition Secured Debt Documents, and/or the transactions contemplated

 hereunder or thereunder, including, without limitation, (i) any so-called “lender liability”,

 recharacterization or equitable subordination claims or defenses, (ii) any and all claims and causes

 of action arising under the Bankruptcy Code, and (iii) any and all claims and causes of action

 regarding the validity, priority, perfection, enforceability and/or avoidability of the Prepetition

 Secured Obligations (as defined below), the liens securing the Prepetition Secured Obligations,

 and/or other liens and/or claims of any of the Prepetition Secured Parties; provided, however, that

 no Claims of the Debtors or the Debtors’ estates against the Prepetition Working Capital Secured

 Lender or its Released Parties shall be released pursuant to this Final Order. Nothing in this Final

 Order shall release Claims of the Debtors or the Debtors’ estates against the Debtors’ respective

 former, current, or future officers, employees, directors, agents, representatives, owners, members,

 partners, financial advisors, legal advisors, shareholders, managers, consultants, accountants,

 attorneys, affiliates, and predecessors in interest, in each case, in their respective capacities as such.

         E.       During these chapter 11 cases, prior to entry of the Interim Order, the Debtors did

 not have authorization to use Cash Collateral, including the proceeds of accounts receivable

 acquired prior to the Petition Date and collected during these cases. Accordingly, the Debtors

 segregated Cash Collateral pending entry of the Interim Order authorizing the use of Cash

 Collateral.



                                                     7
Case 19-30923-hdh11 Doc 793 Filed 07/15/19               Entered 07/15/19 17:15:12         Page 8 of 21



            F.   The Prepetition Secured Parties consent to the Debtors’ use of the Cash Collateral,

 subject to the entry of this Final Order and the terms and conditions set forth herein, including the

 granting of replacement liens on accounts receivable acquired by the Debtors’ estates after the

 commencement of these cases.

            G.   The Debtors have requested entry of this Final Order pursuant to Bankruptcy

 Rule 4001(b)(2), and the Debtors have a need to obtain use of Cash Collateral to, among other

 things, conduct their business operations and maximize the value of the Debtors’ estates. Without

 such funds, the Debtors will be unable to pay employees, suppliers and other operating expenses

 and obtain goods and services needed to carry on their operations during the chapter 11 cases. The

 ability of the Debtors to obtain liquidity through the use of the Cash Collateral is necessary to

 avoid harm to the Debtors’ estates.

            H.   Good cause has been shown for the entry of this Final Order. Permitting the use of

 Cash Collateral on the terms and conditions as set forth herein is in the best interests of the Debtors’

 estates.

            I.   The terms of this Final Order and the use by the Debtors of the Cash Collateral as

 set forth herein have been negotiated in good faith and at arms’ length between the Debtors and

 the Prepetition Secured Parties.

      BASED UPON THE FOREGOING FINDINGS AND CONCLUSIONS, UPON THE
 MOTION, THE FIRST DAY DECLARATION AND OTHER PLEADINGS FILED IN THESE
 CHAPTER 11 CASES AND UPON THE RECORD MADE BEFORE THIS COURT AT THE
 INTERIM HEARING AND THE FINAL HEARING, IT IS HEREBY ORDERED THAT:

            1.   Approval. The Motion is granted on a final basis on the terms and conditions set

 forth in this Final Order. Any objections to the Motion with respect to the entry of this Final Order

 that have not been withdrawn, waived or settled, and all reservations of rights included therein, are

 hereby denied and overruled.


                                                    8
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 9 of 21



        2.      Authority to Use Cash Collateral. Subject to the terms of this Final Order, the

 Debtors are immediately authorized to use Cash Collateral from the date of entry of this Final

 Order through and including the date that is 14 days after the Termination Date (as defined in

 paragraph 10), unless further extended or otherwise ordered by the Court, for (a) general corporate

 purposes, (b) capital expenditures, (c) payment of costs of administration of these chapter 11 cases,

 and (d) payment of the costs and expenses of the Prepetition Working Capital Secured Lender and

 Blue Torch in connection with these chapter 11 cases, in each case to the extent provided under

 this Final Order.

        3.      Entitlement to Adequate Protection. The Prepetition Secured Parties are entitled,

 pursuant to sections 361, 363(c)(2), and 363(e) of the Bankruptcy Code, to adequate protection of

 their respective interests in the Prepetition Collateral, including Cash Collateral. For purposes of

 calculating the right to a super-priority, adequate protection claim under sections 503(b) and

 507(b) of the Bankruptcy Code, “Diminution” shall mean, with respect to a Prepetition Secured

 Party, diminution in value in an amount equal to the aggregate postpetition diminution in the value

 of its Prepetition Collateral from the date hereof from the Debtors’ use, sale, or lease of such

 property or from the imposition of the automatic stay to the extent such diminution reduces the

 value of such Prepetition Collateral below the amount of the applicable Prepetition Secured

 Obligations, thus resulting in or increasing the amount of an unsecured claim.

        4.      Adequate Protection

                 a.     Prepetition Working Capital Secured Lender. Pursuant to sections 361,
 363(c)(2) and 363(e) of the Bankruptcy Code, the Prepetition Working Capital Secured Lender
 shall receive the following as adequate protection:

                      i.      Adequate Protection Liens. The Prepetition Working Capital
 Lender is hereby granted first priority, continuing, valid, binding, enforceable, non-avoidable,
 and automatically properly perfected replacement liens and security interests granted by each
 Obligor upon and in all Accounts (as such term is defined in the Prepetition Secured Debt
 Documents) acquired or generated from and after the Petition Date and all proceeds, products,
                                                  9
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12        Page 10 of 21



 offspring or profits of such Accounts (the “Prepetition Working Capital Secured Lender Adequate
 Protection Liens”) to the extent of any decrease in the value of the Prepetition Working Capital
 Lender’s interest in its Prepetition Collateral (including Cash Collateral) that would result from
 any use, sale, or lease of the Prepetition Collateral (including Cash Collateral) absent such a grant
 of the Prepetition Working Capital Secured Lender Adequate Protection Liens.

                        ii.    Superpriority Claim. To the extent of any Diminution and taking
 into account any Prepetition Working Capital Secured Lender Adequate Protection Liens, the
 Prepetition Working Capital Lender is hereby granted a superpriority administrative expense
 claim (the “Prepetition Working Capital Lender Superpriority Claim”), which shall have priority
 in these chapter 11 cases under sections 503(b) and 507(b) of the Bankruptcy Code and otherwise
 over all administrative expense claims and unsecured claims against the Obligors and their estates
 of any kind or nature whatsoever, and shall be subordinate only to the Carve-Out (as defined
 below).

                b.     Blue Torch. Pursuant to sections 361, 363(c)(2) and 363(e) of the
 Bankruptcy Code, Blue Torch, for the ratable benefit of the Aircraft Lenders, shall receive the
 following as adequate protection:

                        i.      Adequate Protection Liens. Blue Torch is hereby granted (a) first
 priority, continuing, valid, binding, enforceable, non-avoidable, and automatically properly
 perfected replacement liens and security interests granted by each Debtor upon and in all Aircraft
 Priority Collateral acquired or generated from and after the Petition Date and (b) second priority,
 continuing, valid, binding, enforceable, non-avoidable, and automatically properly perfected
 replacement liens and security interests granted by each Debtor upon and in all Working Capital
 Priority Collateral acquired or generated from and after the Petition Date (together with the
 Prepetition Working Capital Secured Lender Adequate Protection Liens, the “Adequate
 Protection Liens”) to the extent of any decrease in the value of the Aircraft Lenders’ (including
 Blue Torch’s) interest in their Prepetition Collateral (including Cash Collateral) that would result
 from any use, sale, or lease of the Prepetition Collateral (including Cash Collateral) absent such
 a grant of the Adequate Protection Liens to Blue Torch.

                        ii.     Superpriority Claim. To the extent of any Diminution and taking
 into account any Adequate Protection Liens granted to Blue Torch, Blue Torch is hereby granted
 a superpriority administrative expense claim (the “Blue Torch Superpriority Claim”), which shall
 have priority in these chapter 11 cases under sections 503(b) and 507(b) of the Bankruptcy Code
 and otherwise over all administrative expense claims and unsecured claims against the Debtors
 and their estates of any kind or nature whatsoever, except such claim shall be junior to the
 Prepetition Working Capital Lender Superpriority Claim (together with the Blue Torch
 Superpriority Claim, the “Superpriority Claims”) and shall be subordinate to the Carve-Out.

        5.      Carve-Out. The Superpriority Claims and the liens of the Prepetition Working

 Capital Lender and Blue Torch, on behalf of the Aircraft Lenders, on the applicable Prepetition

 Collateral are subordinate to the following (the “Carve Out”): (a) all statutory fees required to be


                                                  10
Case 19-30923-hdh11 Doc 793 Filed 07/15/19            Entered 07/15/19 17:15:12       Page 11 of 21



 paid by the Debtors to the Clerk of the Bankruptcy Court and to the Office of the United States

 Trustee under 28 U.S.C. § 1930(a)(6); (b) all accrued and unpaid fees, disbursements, costs, and

 expenses (the “Professional Fees”) incurred by professionals or professional firms retained by the

 Debtors or their estates pursuant to sections 327, 328 or 363 of the Bankruptcy Code and any

 statutory committee (each, a “Committee”) appointed in the chapter 11 cases pursuant to

 section 1103 of the Bankruptcy Code (collectively, the “Professionals”), which Professional Fees

 (x) are allowed by this Court or another court of competent jurisdiction at any time and (y) were

 incurred (regardless of when invoiced or applied for) prior to 14 days after the Termination Date;

 provided, however, that the aggregate amount of such Professional Fees incurred after the

 Termination Date through 14 days after the Termination Date shall not exceed $500,000. The

 Debtors are authorized to use Cash Collateral to pay the fees, costs and expenses that constitute

 the Carve-Out, as the same may be due and payable, either during the period this Final Order

 remains in effect or thereafter, provided that no portion of the Prepetition Collateral or the Cash

 Collateral may be used by the Debtors, the Committees or any of their Professionals or any other

 person or entity to commence or prosecute (as opposed to analyze and investigate) any action,

 contest, challenge or objection with respect to Blue Torch, the Aircraft Lenders, the Blue Torch

 Loan Documents, the obligations arising thereunder, or the interests of Blue Torch or the Aircraft

 Lenders in the Prepetition Collateral. In the event the Creditors’ Committee is granted standing to

 pursue Claims against the Prepetition Working Capital Secured Lender or with respect to the

 Prepetition Working Capital Loan Documents or the obligations arising thereunder, the amount of

 Cash Collateral that may be used by the Creditors’ Committee to prosecute such Claims shall be

 subject to a limit (the “Cap”) to be negotiated by the Creditors’ Committee and the Prepetition

 Working Capital Secured Lender in good faith in light of the Claims with respect to which standing



                                                 11
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12        Page 12 of 21



 was granted. If the parties are unable to reach agreement on the amount of the Cap, the Court shall

 determine the Cap. Nothing herein shall be a waiver of the right of any party, including the

 Creditors’ Committee, the Prepetition Working Capital Secured Lender, Blue Torch or the

 Debtors, to object to any fee application of any professional retained in these chapter 11 cases.

        6.      Postpetition Interest.

                a.      Interest in respect of the obligations under the Prepetition Working Capital

 Secured Lender Loan Documents shall accrue at the non-default rate of 6% per annum as set forth

 in the Prepetition Working Capital Loan Agreement but shall not be payable on a current basis.

                b.      Interest in respect of the obligations under the Blue Torch Loan Documents

 shall accrue at the non-default rate set forth in the Blue Torch Loan Agreement and shall be payable

 on a current basis on the terms set forth in the Blue Torch Loan Agreement.

        7.      Fees and Expenses. The Debtors are authorized to pay, in accordance with this

 paragraph, the reasonable and documented postpetition fees and expenses of each of Zack A.

 Clement, PLLC and Rochelle McCullough, LLP, as counsel to the Prepetition Working Capital

 Secured Lender, and each of Proskauer Rose LLP, Reed Smith, LLP, and Abogados Sierra, S.C.,

 as counsel to Blue Torch. None of the fees, costs, expenses or other amounts payable pursuant to

 this paragraph shall be subject to separate approval by this Court (but this Court shall resolve any

 dispute as to the reasonableness of any such fees, costs and expenses), and no recipient of any such

 payment shall be required to file any interim or final fee application with respect thereto; provided

 that the Debtors shall submit copies of counsel’s invoices to the U.S. Trustee and any Committees,

 and the Debtors, the U.S. Trustee and any Committees shall have ten (10) days following their

 receipt of such invoices to object to the reasonableness of the fees and expenses included in any

 such invoice. The invoices for such invoiced fees shall include the number of hours billed (except



                                                  12
Case 19-30923-hdh11 Doc 793 Filed 07/15/19              Entered 07/15/19 17:15:12         Page 13 of 21



 for financial advisors compensated on other than an hourly basis) and a reasonably detailed

 description of services provided and the expenses incurred by the applicable professional;

 provided, however, that any such invoice may be redacted to protect privileged, confidential or

 proprietary information. If any such objection is not resolved within ten (10) days after such

 objection is timely interposed, a hearing with respect thereto shall be conducted at a regularly

 scheduled omnibus hearing in the chapter 11 cases, provided that the Debtors shall pay any

 undisputed portion of such fees, costs and expenses on the first Thursday following fourteen (14)

 days after the initial presentment to the Debtors of such invoice. The unused portion of any

 expense deposit provided by the Debtors to Blue Torch shall either be (i) applied to reduce Blue

 Torch’s final invoice for its professionals’ fees and expenses in these chapter 11 cases or

 (ii) applied to reduce the outstanding obligations of the Debtors to Blue Torch pursuant to the Blue

 Torch Loan Documents in connection with consummation of any chapter 11 plan.

         8.      Payment Protocol. Other than the payment of professional expenses and fees

 pursuant to this Order, any other payments made pursuant to this Order for the benefit of the

 Prepetition Secured Parties shall be paid in accordance with the Intercreditor Agreement.

         9.      Effect of Stipulation on Third Parties. The Debtors’ Stipulations contained in

 paragraph C of this Final Order and the release contained in paragraph D of this Final Order:

 (i) shall be binding upon the Debtors for all purposes; and (ii) shall be binding upon all other parties

 in interest, including any Committees, for all purposes unless (1) a party (subject in all respects to

 any agreement or applicable law which may limit or affect such entities’ right or ability to do so)

 has properly filed an action or commenced a contested matter (as procedurally appropriate) on or

 before June 28, 2019 (the “Challenge Deadline”) (x) challenging the amount, validity,

 enforceability, or priority of the Prepetition Secured Obligations or the Prepetition Secured Parties’



                                                   13
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 14 of 21



 security interests in and liens upon the Prepetition Collateral, or (y) otherwise asserting any claims

 or causes of action against the Prepetition Secured Parties on behalf of the Debtors’ estates

 (a “Challenge”), and (2) the Court rules in favor of the plaintiff in any such timely and properly

 filed matter. If no such action is properly filed within the requisite time period or the Court does

 not rule in favor of the plaintiff in any such proceeding, then: (a) the Debtors’ Stipulations

 contained in paragraph C of this Final Order and the releases contained in paragraph D of this Final

 Order shall be binding on all parties in interest, including any Committees; (b) the Prepetition

 Secured Obligations shall constitute allowed secured claims, without defense, offset, counterclaim,

 or reduction, and not subject to subordination on any basis, for all purposes in these chapter 11

 cases and any subsequent chapter 7 cases; (c) the Prepetition Secured Parties’ security interests in

 and liens upon the Prepetition Collateral shall be deemed to have been, as of the Petition Date,

 legal, valid, binding, and perfected security interests and liens and not subject to subordination or

 recharacterization under applicable nonbankruptcy law or the Bankruptcy Code; (d) the Prepetition

 Secured Obligations and the Prepetition Secured Parties’ security interests in and liens upon the

 Prepetition Collateral shall not be subject to any other or further challenge by any party in interest

 seeking to exercise the rights of the Debtors’ estates, including, without limitation, any successor

 thereto; and (e) all parties in interest, including any Committees, shall be forever barred from

 asserting any claims or causes of action arising from or related to the matters subject to the

 Debtors’ Stipulations contained in paragraph C and the releases contained in paragraph D;

 provided, that the Challenge Deadline is hereby tolled and extended with respect to the Creditors’

 Committee through, as to the Prepetition Secured Parties, the earliest of (a) 22 days after the date

 that the Settlement Term Sheet is terminated, (b) the date that the Transaction (as defined in the

 Settlement Term Sheet) is consummated, and, solely as to Blue Torch and the Aircraft Lenders,



                                                  14
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12        Page 15 of 21



 (c) September 1, 2019. Nothing contained in this Final Order shall be deemed to grant standing to

 any party to commence any adversary proceeding or contested matter. Absent a further order of

 this Court and notwithstanding anything to the contrary in this Final Order, no Claims shall be

 released that are the subject of a Challenge filed by the Challenge Deadline pursuant to the terms

 of this paragraph. If the Creditors’ Committee files a motion seeking standing to commence a

 Challenge specifically identified in such motion on or prior to the Challenge Deadline, the

 Challenge Deadline for the Creditors’ Committee to commence such identified Challenge shall be

 tolled through the earlier of (i) the date of the withdrawal of such motion and (ii) the date that is

 14 days after the entry of a dispositive ruling by this Court on such motion. Notwithstanding

 anything to the contrary herein, no more than $100,000 in the aggregate of proceeds of any

 Prepetition Collateral or Cash Collateral may be used by the Committees to investigate, but not to

 prepare, initiate, or prosecute, any claims and defenses against Blue Torch prior to the Challenge

 Deadline.

        10.     Termination. The Debtors’ right to use Cash Collateral as approved herein shall

 terminate (the date of any such termination, the “Termination Date”) without further Court order

 only upon the earlier to occur of (a) September 30, 2019 and (b) written notice to the Debtors

 seeking the termination of the Debtors’ use of Cash Collateral following one of the following

 events: (i) the dismissal of these chapter 11 cases or the conversion of these chapter 11 cases to

 cases under chapter 7 of the Bankruptcy Code or any Debtor shall have filed (or failed to object

 to) a motion or other pleading seeking such dismissal or conversion, in each case, without the prior

 written consent of the Prepetition Secured Parties in their sole discretion; (ii) the appointment or

 election of a trustee, examiner with expanded powers or any other representative with expanded

 powers; (iii) the effective date of a confirmed plan of reorganization or liquidation of any of the



                                                  15
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 16 of 21



 Debtors; (iv) the date of the consummation of a sale or other disposition of all or substantially all

 of the assets of the Debtors; (v) the Debtors’ failure to make any of the payments under this Final

 Order to the Prepetition Secured Parties when due, including the payments in paragraphs 6 and 7

 where such failure shall have continued unremedied for five (5) business days following the

 delivery of a default notice by the Prepetition Secured Parties to the Debtors; (vi) any Debtor files,

 proposes or otherwise supports any chapter 11 plan that does not provide for unimpaired treatment

 to Blue Torch, including in respect of all Prepetition Secured Obligations owed to Blue Torch, on

 the effective date of such plan, unless such chapter 11 plan provides for treatment that is acceptable

 to Blue Torch in its sole discretion; (vii) the Court shall have entered an order confirming a

 chapter 11 plan of any of the Debtors that does not provide for unimpaired treatment to Blue Torch,

 including in respect of all Prepetition Secured Obligations owed to Blue Torch, on the effective

 date of such plan, unless such chapter 11 plan provides for treatment that is acceptable to Blue

 Torch in its sole discretion; (viii) the Court shall have entered an order terminating exclusivity

 under section 1121 of the Bankruptcy Code other than on a motion or application filed at the

 direction of or with the consent of the Prepetition Secured Parties; (ix) the Debtors shall violate

 any of the provisions of this Final Order, unless such violation is remedied within five (5) business

 days following the delivery of a default notice by the Prepetition Secured Parties to the Debtors;

 (x) termination of the Settlement Term Sheet; (xi) denial of confirmation of the Consensual Plan

 (as defined in the Settlement Term Sheet) by the Court; or (xii) the conditions precedent to the

 effective date of the Consensual Plan are not satisfied or waived in accordance with the terms of

 the Consensual Plan. Nothing in this Final Order shall constitute Blue Torch’s consent to, or

 acceptance of, any plan of reorganization or liquidation. The Debtors shall be entitled to use Cash

 Collateral pursuant to the terms of this Final Order for 14 days following the Termination Date,



                                                  16
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 17 of 21



 unless further extended or otherwise ordered by the Court. Notwithstanding anything to the

 contrary herein, after the occurrence of a Termination Date, the Debtors, in their sole discretion,

 shall be permitted to use Cash Collateral to avoid any immediate and irreparable harm. The

 Termination Date may be extended from time to time by a written agreement between and among

 the Debtors, the Prepetition Secured Parties and the Committees without the need for further

 approval of this Court, subject only to the filing of such agreement with this Court.

        11.     Proofs of Claim. Blue Torch, on behalf of the Aircraft Lenders, shall not be

 required to file a proof of claim in these chapter 11 cases, and the Debtors’ Stipulations shall be

 deemed to constitute a timely filed proof of claim against the applicable Debtors by Blue Torch,

 on behalf of the Aircraft Lenders, in the applicable amounts of the Prepetition Secured Obligations.

        12.     Reservation of Rights. The entry of this Final Order and the grant of adequate

 protection to the Prepetition Secured Parties pursuant to the terms hereof shall be without prejudice

 to the rights of the Debtors, following the occurrence of the Termination Date, to seek authority to

 use Cash Collateral without the consent of the Prepetition Secured Parties, and the Prepetition

 Secured Parties’ rights to contest any such request. In any hearing related to such nonconsensual

 use of Cash Collateral, the Debtors and the Prepetition Secured Parties may raise, assert, prosecute,

 or otherwise advance any and all rights and arguments that could be asserted at such hearing.

 Notwithstanding any provision of the Interim Order or this Final Order to the contrary, the

 Adequate Protection Liens granted pursuant to the Interim Order and this Final Order are subject

 and/or subordinate to valid, perfected and unavoidable liens and security interests in the Prepetition

 Collateral that are senior to the applicable Prepetition Secured Party’s prepetition liens in such

 Prepetition Collateral, including any valid, perfected, unavoidable and senior liens held by

 Angelina County, Dallas County, Fort Bend County, Galveston County, Harris County,



                                                  17
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12        Page 18 of 21



 Montgomery County, Tarrant County, Victoria County, Bastrop County, Bell County, Brazos

 County, Calhoun County Appraisal District, and Denton County, Texas, or any such liens that

 arise during the course of these chapter 11 cases pursuant to applicable non-bankruptcy law.

        13.     Perfection of Adequate Protection Liens. The Adequate Protection Liens granted

 pursuant to this Final Order shall be deemed to be legal, valid, binding, enforceable, fully and

 properly perfected liens, not subject to subordination, recharacterization or avoidance, for all

 purposes in these chapter 11 cases, and the Prepetition Secured Parties shall not be required to file

 or serve mortgages, Uniform Commercial Code financing statements, notices of lien or similar

 instruments which otherwise may be required under federal or state law in any jurisdiction, or take

 any action, including taking possession, to validate and perfect such security interests and liens;

 and the failure by any Debtor to execute or file any documentation relating to the Adequate

 Protection Liens shall in no way affect the validity, perfection or priority of such Adequate

 Protection Liens. If, however, the Prepetition Secured Parties, in their respective sole discretion,

 determine to file any such mortgages, Uniform Commercial Code financing statements, notices of

 lien or similar instruments, or to otherwise confirm perfection of such Adequate Protection Liens,

 each Debtor is directed to cooperate with and assist the applicable Prepetition Secured Party in

 doing so, the stay imposed by section 362(a) of the Bankruptcy Code is hereby modified to allow

 the filing and recording in any jurisdiction of a certified copy of this Final Order or any such

 mortgages, Uniform Commercial Code financing statements, notices of lien or similar instruments

 and all such documents shall be deemed to have been filed or recorded as of the date of the Motion.

        14.     Postpetition Interest and Fees. All interest, fees and costs due and payable under

 the Prepetition Working Capital Loan Agreement and the Aircraft Loan Agreement, as applicable,

 shall continue to accrue notwithstanding the commencement of these cases; provided, however, in



                                                  18
Case 19-30923-hdh11 Doc 793 Filed 07/15/19              Entered 07/15/19 17:15:12         Page 19 of 21



 the event it is subsequently determined that any of the Prepetition Secured Parties is undersecured

 or unsecured or its Prepetition Secured Obligations are recharacterized, subordinated, or

 disallowed, such party shall not be entitled to the accrual of any postpetition interest, fees and costs

 in accordance with this paragraph and any such interest, fees or costs that were paid pursuant to

 this Final Order shall be subject to recharacterization as principal, or other appropriate remedy

 determined by the Court.

         15.     Survival of Provisions of Order. The provisions of this Final Order and any actions

 taken pursuant hereto shall survive entry of any order which may be entered (a) confirming any

 plan of reorganization in these chapter 11 cases; (b) converting these chapter 11 cases to a case

 under chapter 7 of the Bankruptcy Code; (c) appointing or electing any chapter 11 trustee or any

 examiner; or (d) dismissing any Debtor's chapter 11 case, and the terms and provisions of this

 Final Order as well as the adequate protection granted pursuant to this Final Order, including but

 not limited to the Superpriority Claims and the Adequate Protection Liens, shall continue in full

 force and effect notwithstanding the entry of such order, and any adequate protection granted

 pursuant to this Final Order shall maintain its priority as provided by this Final Order until all of

 the obligations of the Debtors to the Prepetition Working Capital Secured Lender and the Aircraft

 Lenders (including Blue Torch), respectively, under this Final Order are indefeasibly paid.

         16.     Binding Effect; Successors and Assigns. The provisions of this Final Order,

 including all findings in this Final Order (other than as set forth in paragraph 9 of this Final Order),

 shall be binding upon all parties in interest in the chapter 11 cases, including without limitation,

 the Prepetition Secured Parties, any Committees, creditors and equity security holders and the

 Debtors and their respective successors and assigns (including any trustee hereinafter appointed or

 elected for the estate of any Debtor, an examiner appointed pursuant to section 1104 of the



                                                   19
Case 19-30923-hdh11 Doc 793 Filed 07/15/19             Entered 07/15/19 17:15:12         Page 20 of 21



 Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the Debtors

 or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit of

 the Prepetition Secured Parties and the Debtors and their respective successors and assigns.

        17.     Effectiveness. This Order shall constitute findings of fact and conclusions of law

 and shall take effect immediately upon entry hereof, and there shall be no stay of execution of

 effectiveness of this Final Order. To the extent that any finding of fact shall be determined to be

 a conclusion of law it shall be so deemed and vice versa.

        18.     Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this Final

 Order and to adjudicate any and all matters arising from or related to the interpretation or

 implementation of this Final Order.

                                       # # # End of Order # # #




                                                  20
Case 19-30923-hdh11 Doc 793 Filed 07/15/19          Entered 07/15/19 17:15:12   Page 21 of 21




  Order submitted by:

  DLA PIPER LLP (US)

  /s/ Daniel Prieto
  Daniel Prieto, State Bar No. 24048744
  1900 North Pearl Street, Suite 2200
  Dallas, Texas 75201
  Tel: (214) 743-4500
  Fax: (214) 743-4545
  Email: dan.prieto@dlapiper.com

  -and-

  Thomas R. Califano (admitted pro hac vice)
  1251 Avenue of the Americas
  New York, New York 10020
  Tel: (212) 335-4500
  Fax: (212) 335-4501
  Email: thomas.califano@dlapiper.com

  -and-

  Daniel M. Simon (admitted pro hac vice)
  David Avraham (admitted pro hac vice)
  Tara Nair (admitted pro hac vice)
  444 West Lake Street, Suite 900
  Chicago, Illinois 60606
  Tel: (312) 368-4000
  Fax: (312) 236-7516
  Email: daniel.simon@dlapiper.com
          david.avraham@dlapiper.com
          tara.nair@dlapiper.com

  Counsel for the Debtors




                                               21
